In an action by plaintiff wife against the owner of a tenement house to recover damages for personal injuries allegedly caused by a defective window, and by plaintiff husband to recover damages for loss of services, etc., plaintiffs appeal from an order granting defendant’s motion, made at the close of plaintiffs’ case, to dismiss the complaint and from the judgment entered thereon. Order and judgment of the County Court, Westchester County, reversed on the law and a new trial ordered, with costs to appellants to abide the event. The answer admitted that the property was a tenement house. The proof showed that defendant, after notice, failed to keep the premises in repair as required by section 102 of the Tenement House Law, thereby casting liability upon it unless plaintiff wife was guilty of contributory negligence. (Altz v. Leiberson, 233 N. Y. 16.) Contributory negligence is a question of fact for a jury. Lazansky, P. J., Hagarty, Carswell,' Adel and Taylor, JJ., concur. [See post, p. 967; 264 App. Div. 725.]